Case 1:20-cv-02956-AMD-RML Document 21-2 Filed 08/31/20 Page 1 of 2 PagelD #: 253

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Marcus A. Nussbaum, Esq. (MN 9581)
FISHKIN, GURSHUMOV & NUSSBAUM, P.C.
3059 Brighton 7th Street, Ist Fl.

Brooklyn, NY 11235

Tel: 718-509-0609

Fax: 347-572-0439

mn@fgnlawfirm.com

Attorneys for Respondent Viadimir Shvartsman

 

NATALIA POZNIAK,
Petitioner, Docket No.: 1:20-cv-02956-AMD-RML
_ Vs. —
DECLARATION OF
VLADIMIR SHVARTSMAN, ORLY GOREN
Respondent.

 

 

 

 

Orly Goren, declares under penalty of perjury under the laws of the United States of
America and pursuant to 28 U.S.C. § 1746 as follows:

1. I am over the age of eighteen years and not a party to this action. I make this
declaration under penalties of perjury to correct what I understand are inaccuracies presented to
the Court. I understand and speak English fluently. I reside at 4 Miron Street Katzrin, Israel, untul
10/2018, and I am ready to testify electronically whenever it pleases the Court.

2. My family and I lived across from Vladimir's residence where he lived with his son.

3. His son was a great friend to my kids and they always played in our house or in

Vladimir's house.

4, I rarely saw the mother, Natalia Pozniak come visit the Child at Vladimir's

residence.
5. If I can of be any further assistance to the Court, I will be happy to do so.
1
Case 1:20-cv-02956-AMD-RML Document 21-2 Filed 08/31/20 Page 2 of 2 PagelD #: 254

I declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct. (28 U.S.C. 1746)

Dated: August 28, 2020 \
Katsrin, Israel Gut \ [Cx4
Orly Goren
